DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 5-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito EP 2 017 663 A2.
Regarding claim 1, Saito discloses a corrective microscope (see at least Table 1, Fig 1, [0021], [0115]-[0119]) for a microscope [0017] comprising: arranged in a following order from an object side a first lens group of positive refractive power (Fig 1, G1, f=9.270), a second lens group of positive refractive power (Fig 1, G2,G3, f=139.89), a third lens group of negative refractive power (Fig 1, G4, f=-37.06), and a fourth lens group of positive refractive power (Fig 1, G5, f=127.45), the second lens group (G2, G3) being movable along an optical axis (O) in such a way that a sum of a distance ([0115], second lens group G2 moves relative to the first and third lens groups G1 and G3 so as to correct aberrations) (V1) between the second lens group (G2) and the first lens group (G1) and a distance (V2) between the second lens group (G2) and the third lens group (G4) is constant, wherein a magnification of the second lens group is within a range of -0.9 to -1.1 (Table 1, image scale from ratio paraxial entrance angle/paraxial angle -1.1, [0044]). 
Regarding claim 2, Saito discloses wherein the refractive power of the second lens group is at least one tenth and at most one third of a total refractive power of the corrective objective (Table 1, F/F2 = 7.2 / 34.5 = .2). 
Regarding claim 3, Saito discloses wherein the first lens group comprises a first lens of negative refractive power and second lens of positive refractive power arranged in the order from the object side (Fig 1, d2, d4). 
Regarding claim 5, Saito discloses wherein the second lens group has a third lens with positive refractive power (d6), a fourth lens with negative refractive power (d7), and a fifth lens with positive refractive power (d8) arranged in this order from the object side and grouted together (Fig 1). 
Regarding claim 6, Saito discloses wherein the third lens (Fig 1, d6) and the fifth lens (Fig 1, d8) both are biconvex lenses (Fig 1) and the fourth lens (d7) is a biconcave lens (Fig 1). 
Regarding claim 7, Saito discloses wherein the third lens group comprises a sixth lens with positive refractive power (d14) and a seventh lens with negative refractive (d15) power arranged in that order from the object side and grouted together (Fig 1).
Regarding claim 9, Saito discloses wherein the fourth lens group comprises an eight lens with negative refractive power (d17) and a ninth lens with positive refractive power (d19) arranged in that order from the object side (Fig 1).
Regarding claim 10, Saito discloses wherein the eighth lens and the ninth lens both are meniscus lenses (Fig 1, d17, d19). 
Regarding claim 11, Saito discloses further comprising a control element for moving the second lens group along the optical axis (O) ([0017], immersion microscope objective). 
Regarding claim 12, Saito discloses a microscope [0017] with a corrective objective (see at least Table 1, Fig 1, [0021], [0115]-[0119]), the corrective objective comprising: arranged in a following order from an object side a first lens group of positive refractive power (Fig 1, G1, f=9.270), a second lens group of positive refractive power (Fig 1, G2,G3, f=139.89), a third lens group of negative refractive power (Fig 1, G4, f=-37.06), and a fourth lens group of positive refractive power (Fig 1, G5, f=127.45), the second lens group (G2, G3) being movable along an optical axis (O) in such a way ([0115], second lens group G2 moves relative to the first and third lens groups G1 and G3 so as to correct aberrations) (V1) between the second lens group (G2) and the first lens group (G1) and a distance (V2) between the second lens group (G2) and the third lens group (G4) is constant, wherein a magnification of the second lens group is within a range of -0.9 to -1.1 (Table 1, image scale from ratio paraxial entrance angle/paraxial angle -1.1, [0044]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito EP 2 017 663 A2 in view of Umeda et al. US 2019/0377168.
Regarding claim 4, Saito discloses the invention as described in claim 1 but does not teach wherein the first lens is a meniscus lens and the second lens is a biconvex lens. However, in a similar field, Umeda teaches wherein the first lens is a meniscus (Fig 37, [0309], L12) and the second lens is a biconvex lens (Fig 37, [0309], L13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Saito with the lenses of Umeda to correct rotational blur (Umeda, [0315]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saito EP 2 017 663 A2 in view of Sato US 20170347867.
Regarding claim 8, Saito discloses the invention as described in claim 1 but does not teach wherein the sixth lens is a biconvex lens and the seventh lens is a biconcave lens. However, in a similar field, Sato teaches wherein the sixth lens (L6) is a biconvex lens ([0046]) and the seventh lens (L7) is a biconcave lens ([0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Saito with the lenses of Sato to assist in aberration correction (Sato, [0010]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872